           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

MATRYNE DEWITT VAIL                                             PLAINTIFF

v.                         No. 3:18-cv-207-DPM

MIKE ALLEN and RON COLEMAN                             DEFENDANTS

                                 ORDER
     Vail hasn't responded to the pending recommendation; his mail
is being returned undelivered. NQ 9. Unopposed recommendation,
NQ 8, adopted.     FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes). Vail's complaint will be dismissed without prejudice
for failure to state a claim. This dismissal counts as a strike" within
                                                            O




the meaning of 28 U.S.C. § 1915(g). An in forma pauperis appeal from
this Order and accompanying Judgment would not be taken in good
faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                                        f
                                       D.P. Marshall Jr.
                                       United States District Judge
